Citation Nr: 1812985	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  15-31 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for left ankle pigmented villonodular synovitis (PVNS), exclusive of the time periods where temporary total ratings have been assigned.

2.  Entitlement to initial compensable rating for left ankle surgical scars.

3.  Entitlement to an initial rating in excess of 10 percent for painful left ankle surgical scars.  

4.  Entitlement to rating in excess of 10 percent for the left lower extremity deep vein thrombosis or DVT.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Brennae L. Brooks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 2002 to July 2002, from October 2002 to February 2003, and from May 2003 to June 2014. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions issued in October 2014 and May 2016 by a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2016, the Veteran and his spouse testified at a Decision Review Officer (DRO) hearing at the RO and, in September 2017, he testified at a Board hearing before the undersigned Veterans Law Judge.  Both hearing transcripts have been associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

As an initial matter, the Veteran reported in the September 2017 Board hearing that he currently receives treatment from a private doctor, Dr. T.B., for the disabilities on appeal.  Moreover, in June 2017, the Veteran submitted a VA Form 21-4142 so as to allow VA to obtain records from Dr. T.B.; however, no attempt has been made to obtain such records.  Thus, on remand, the Veteran should be provided an opportunity to identify any outstanding treatment records referable to the claims on appeal and, thereafter, such should be obtained, to include records from Dr. T.B. as well as updated VA treatment records dated from July 2017 to the present.

The Veteran has been diagnosed with PVNS of the left ankle, a disease in which the synovial membrane is chronically inflamed and destroys the joint.  According to his treatment records, this is an advanced disease of his left ankle which has failed conservative therapy and removal of the synovial.  The Veteran contends that his entire joint and body has been affected by PVNS and provided medical treatise evidence that such disease may move throughout the body and affect other joints.  He stated that walking is painful and he experiences pain in his knees and back.  Moreover, he stated that he experiences pain that radiates up his leg.  

The record reflects that the Veteran underwent a surgery for fusion of the left ankle in February 2017 and has been assigned a temporary total rating based on such procedure until June 1, 2017.  A May 2017 Disability Benefits Questionnaire (DBQ) completed by Dr. T.B. indicates that the Veteran continues to have pain and stiffness since the fusion of the left ankle and he could not put on his fire boot due to stiffness.  Therefore, he could no longer work as a firefighter.  The DBQ also indicates that the Veteran had a 0 degree plantar flexion and dorsiflexion ranges of motion.  Moreover, he could not perform repetitive testing because of his fused ankle.  However, the Veteran's left ankle disability has not been examined since the termination of his temporary total rating.    

Therefore, the Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to ascertain the nature and severity of his left ankle PVNS.  In this regard, he last underwent a VA examination referable to such disability in November 2015, and the May 2017 DBQ was completed while the Veteran was still recovering from his February 2017 surgery and in receipt of a temporary total rating.  Furthermore, at his September 2017 Board hearing, the Veteran reported increased symptomatology, to include his left ankle being fixed in position as a result of his February 2017 surgery.  The Board finds that his testimony suggests a worsening of such disability since his last VA examination.  Therefore, he should be afforded a VA examination to determine the current nature and severity of his service-connected left ankle PVNS.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Furthermore, as noted previously, the Veteran contended that his PVNS has affected other joints and may have resulted in neurological impairment.  Consequently, in conducting such examination, the examiner should specifically address all joints that are affected by the PVNS, whether such results in neurological impairment, and the nature and severity of all residuals or complications of such disability.

In this regard, the Veteran's left lower extremity DVT and his scars are associated with his left ankle PVNS and, therefore, such conditions will be evaluated in connection with the examination ordered on remand.  Moreover, in September 2017, the Veteran testified to increased symptomatology since his most recent examinations in November 2015 (scars) and April 2016 (DVT).  Specifically, he reported that his February 2017 left ankle surgery resulted in 5 additional painful scars and he experienced increased edema, cramping, and warmth in his left lower extremity in June 2017 that required treatment.  Therefore, as such disabilities will be addressed in connection with the examination ordered on remand, they are likewise remanded.


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to specifically include complete records from Dr. T.B. and updated VA treatment records dated from July 2017 to the present.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Afford the Veteran an appropriate VA examination to determine the nature and severity of his left ankle PVNS and all associated manifestations, to include his left ankle scars and left lower extremity DVT.  The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions, to include statements made at the September 2017 Board hearing.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

It is imperative that the VA examiner conduct all tests that are needed to answer the medical questions set forth in this remand.  Accordingly, it should be explained whether all needed data has been obtained, including by conducting all needed work-up.  If not, the examiner is asked to explain why that work-up was not completed.  If the Veteran refuses any particular test(s), the examiner should document the Veteran's reason for refusing and explain why that test was necessary.  

(A)  The examiner should identify the nature and severity of all manifestations of the Veteran's left ankle PVNS.

(B)  The examiner should address whether the Veteran's left ankle is ankylosed, to include as a result of the February 2017 fusion and, if so, describe the position of ankylosis.  The examiner should also indicate whether such resulted in the loss of use of the Veteran's foot.

(C)  If the left ankle is not ankylosed, the examiner should record the range of motion of the left ankle observed on clinical evaluation in terms of degrees for plantar flexion and dorsiflexion. If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, and whether such pain on movement, as well as weakness, excess fatigability, or incoordination, results in any loss of range of motion. The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

(D) The examiner is also requested to review the VA examinations containing range of motion findings pertinent to the Veteran's left ankle disability conducted in September 2014, April 2015, and November 2015. In this regard, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. If the examiner is unable to do so, he or she should explain why.
 
(E) It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

(F) If the Veteran endorses experiencing flare-ups, the examiner must obtain information regarding the frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups.  

Then, if the examination is not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  If the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

(G)  The examiner should indicate whether the Veteran's PVNS has affected any other joint, to include the knees and/or back, and/or results in any neurological impairment.  If so, the examine should describe the manifestations.

(H)  With regard to the separately rated residual scars of the Veteran's left ankle PVNS, the examiner should identify the nature and severity of such impairments.  In this regard, the examiner is requested to indicate the number of scars present, their sizes, and whether such scars are unstable and/or painful.  

(I)  With regard to the separately rated lower extremity DVT, the examiner should identify the nature and severity of such impairment.  Specifically, the examiner should report the nature, frequency, and severity of any related varicose veins, edema, aching, fatigue, subcutaneous induration, stasis pigmentation, eczema, ulceration, and/or pain, and describe the nature and success of any treatment.

(J)  The examiner should also provide a description of the functional impairment associated with the Veteran's left ankle PVNS, residual scars, and DVT, to include the impact such has on his daily life and any potential employment.

A complete rationale for all opinions expressed must be provided.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




